This decision of the Supreme Court of New Mexico was not selected for publication in
the New Mexico Appellate Reports. Refer to Rule 12-405 NMRA for restrictions on the
citation of unpublished decisions. Electronic decisions may contain computer-generated
errors or other deviations from the official version filed by the Supreme Court.

            IN THE SUPREME COURT OF THE STATE OF NEW MEXICO

Filing Date: October 13, 2022

No. S-1-SC-39013

STATE OF NEW MEXICO,

       Plaintiff-Appellant,

v.

LALO ANTHONY CASTRILLO, IV,

       Defendant-Appellee.

INTERLOCUTORY APPEAL FROM THE DISTRICT COURT OF DONA ANA COUNTY
Douglas R. Driggers, District Judge

Hector H. Balderas, Attorney General
Emily C. Tyson-Jorgenson, Assistant Attorney General
Santa Fe, NM

for Appellant

Jose Ramiro Coronado
Las Cruces, NM

for Appellee

                        DISPOSITIONAL ORDER OF REVERSAL

PER CURIAM.

{1}     WHEREAS, this matter came before the Court on the State’s notice of appeal as
of right pursuant to NMSA 1978, Section 39-3-3(B)(2) (1972), requesting that this Court
reverse the district court’s decision to exclude the State’s exhibits for trial following the
State’s late disclosure of those exhibits;

{2}     WHEREAS, this Court entered an order remanding the matter to the district court
for the limited purpose of allowing the district court to explain its decision to exclude the
State’s trial exhibits in accordance with the framework articulated in State v. Harper,
2011-NMSC-044, ¶¶ 16-20, 150 N.M. 745, 266 P.3d 25, and clarified in State v. Le
Mier, 2017-NMSC-017, ¶¶ 20-23, 394 P.3d 959;

{3}    WHEREAS, the district court judge filed a memorandum with this Court
determining, among other things, that the State was not prejudiced because the district
court “did not exclude witnesses or any proposed testimony,” but instead only excluded
demonstrative aids, and that “[t]here were . . . issues with the proposed exhibits that
would have ultimately led to exclusion independent of the deadlines imposed by the
Pretrial Scheduling Order, e.g., [Rules] 11-403[ and] 11-1006 [NMRA].” In support of its
determination, the district court included with its memorandum Attachment A, a chart
explaining the reasons the district court believed each of the exhibits would have
ultimately been excluded;

{4}    WHEREAS, the undersigned Justices have considered the briefs, argument of
the parties, and the district court judge’s memorandum to this Court, and are fully
informed on the issues and applicable law;

{5}    WHEREAS, the district court failed to adequately explain the reasons for its
exclusion of the State’s exhibits in light of the circumstances surrounding the State’s
delayed disclosure and further improperly prejudged the proposed exhibits without
argument from the parties; and

{6}    WHEREAS, the district court abused its discretion when it excluded the State’s
exhibits;

{7}     NOW, THEREFORE, IT IS ORDERED that the decision of the district court to
exclude the State’s exhibits is reversed and the matter is remanded to the district court
for further proceedings consistent with this order. On remand, the case shall be
assigned to a pro tem judge designated by this Court to conduct all remaining
proceedings, including but not limited to the trial on the merits.

{8}    IT IS SO ORDERED.

C. SHANNON BACON, Chief Justice

MICHAEL E. VIGIL, Justice

DAVID K. THOMSON, Justice

JULIE J. VARGAS, Justice

BRIANA H. ZAMORA, Justice